



Exhibit 10.1
























NORDSTROM


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(2020 Restatement)
























Lane Powell PC
1420 Fifth Ave, Suite 4200
Seattle, WA 98101-2375
Telephone: (206) 223-7000
Facsimile: (206) 223-7107




081000.1311/7966037.1  


--------------------------------------------------------------------------------









TABLE OF CONTENTS


Page
ARTICLE I. TITLE, PURPOSE AND EFFECTIVE DATE
1
1.01 Title
1
1.02 Purpose
1
1.03 Effective Date
1
ARTICLE II. ELIGIBILITY AND PARTICIPATION
1
2.01 Eligibility
1
2.02 Participation
3
2.03 Disability
4
2.04 Leave of Absence
4
ARTICLE III. BENEFITS
4
3.01 Retirement Benefit
4
3.02 Tier I Executive Retirement Benefit
5
3.03 Tier II Executive Retirement Benefit.
5
3.04 1999 and Transition Plan Executive Retirement Benefit.
5
3.05 Normal Retirement Benefits
6
3.06 Early Retirement Benefits
6
3.07 Deferred Retirement Benefits
7
3.08 Disability Retirement Benefits
7
3.09 Death Benefit
8
3.10 Payment of Benefits
8
ARTICLE IV. RIGHTS OF PARTICIPANTS IN THE PLAN
9
4.01 Vesting
9
4.02 Exceptions to Vesting
9
4.03 Application of Clawback Policy
10
4.04 Rights in Plan are Unfunded and Unsecured
11
4.05 Discretion to Grant Years of Service or Increase Age.
11
ARTICLE V. DEATH BENEFITS
11
5.01 Death Benefit Payable
11
5.02 50% Joint and Survivor Annuity
12
5.03 Acknowledgment
12
5.04 Surviving Beneficiary
12
5.05 Doubt as to Beneficiary
13
ARTICLE VI. TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
13
6.01 Plan Amendments and Termination
13
6.02 Change of Control – Protected Benefits
13

1

--------------------------------------------------------------------------------



ARTICLE VII. CLAIMS PROCEDURES
14
7.01 Submission of Claim
14
7.02 Denial of Claim
14
7.03 Review of Denied Claim
14
7.04 Decision upon Review of Denied Claim
14
ARTICLE VIII. TRUST
15
8.01 Establishment of the Trust
15
8.02 Interrelationship of the Plan and the Trust
15
8.03 Funding on Change of Control
15
8.04 Administration of Trust Assets.
15
ARTICLE IX. PLAN ADMINISTRATION
16
9.01 Plan Sponsor and Administrator
16
9.02 Authority of Committee
16
9.03 Exercise of Authority
16
9.04 Delegation of Authority
16
9.05 Reliance on Opinions
16
9.06 Information
16
9.07 Indemnification
17
ARTICLE X. MISCELLANEOUS
17
10.01 No Employment Contract
17
10.02 Employee Cooperation
17
10.03 Illegality and Invalidity
17
10.04 Required Notice
17
10.05 Interest of Participant’s Beneficiary
17
10.06 Tax Liabilities from Plan
18
10.07 Benefits Nonexclusive
18
10.08 Discharge of Company Obligation
18
10.09 Costs of Enforcement
18
10.10 Gender and Case
18
10.11 Titles and Headings
18
10.12 Applicable Law
18
10.13 Counterparts
18
10.14 Definitions
19
10.15 Code Section 409A
19







2


--------------------------------------------------------------------------------









ARTICLE I.


TITLE, PURPOSE AND EFFECTIVE DATE


        1.01 Title. This plan shall be known as the Nordstrom Supplemental
Executive Retirement Plan, and any reference in this instrument to the “Plan” or
“SERP” shall include the plan as described herein and as amended from time to
time.


        1.02 Purpose. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of Nordstrom, Inc., a
Washington corporation (“Company”), and its affiliates as designated by the
Board (collectively the “Employers”), within the meaning of Section 201(2),
301(a)(3) and 401(a)(4) of the Employee Retirement Income Security Act of 1974
(“ERISA”). In addition, the Plan is an unfunded, nonqualified plan that is not
intended to satisfy the qualification requirements set forth in Section 401(a)
of the Internal Revenue Code of 1986, as amended (“Code”). The benefits provided
to a Participant under this Plan are in addition to any other benefits available
to such Participant under any other plan or program for employees of the
Employers. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.


        1.03 Effective Date. The Plan was originally effective as of July 18,
1988. The Plan was subsequently amended on a number of occasions and, in order
to provide a number of Plan design changes, to make changes in Plan
administration and to otherwise clarify certain Plan provisions, the Company
adopted a restatement of the Plan, effective January 1, 1999. Subsequent to the
1999 Restatement, the Company undertook a complete review of the competitive
nature of the Plan’s benefit structure, revisited the initial goals and
objectives of the Plan and, in making a number of other administrative changes,
adopted the 2002 Restatement. After an internal review of the 2002 Restatement
and the structure of the benefit formula and its impact on specific participant
groups, a number of modifications were proposed, which were included in a 2003
Restatement. The 2008 Restatement was adopted effective January 1, 2009, to
document compliance with Section 409A of the Code. For the period from January
1, 2005 to December 31, 2008, the Plan observed operational compliance with
Section 409A of the Code, in accordance with transitional guidance issued by the
Internal Revenue Service. This 2020 Restatement is generally effective January
1, 2020, unless otherwise indicated herein.




ARTICLE II.


ELIGIBILITY AND PARTICIPATION


2.01  Eligibility. Eligibility for this Plan shall be limited to Executives as
that term is defined herein.


1

--------------------------------------------------------------------------------



         (a) Executive Defined. For purposes of this Plan, the term “Executive”
means the officers of Nordstrom, Inc., as selected by the Board, and any other
management or highly compensated employee of the Company or an Employer, who has
been specifically designated by the Committee and approved by the Board as
eligible to become a Participant in this Plan. When designating such individual
as an “Executive,” the Board or Committee shall have the discretion to
categorize Executives as any one of the following:


          (i) 1999 Plan Executives. A “1999 Plan Executive” is any Executive
who, as of January 1, 2003, was both: designated as eligible under the Plan
(either because he or she was a corporate officer or as a result of Board or
Committee designation), and eligible for, or within one year of being eligible
for, Early Retirement under the Plan.


          (ii) Transition Plan Executives. A “Transition Plan Executive” is any
Executive who, as of January 1, 2003, met all of the following requirements: was
designated as eligible under the Plan (either because he or she was a corporate
officer or as a result of Board or Committee designation), had more than 15
Years of Credited Service under the Plan, was not eligible for, and was not
within one year of being eligible for, Early Retirement under the Plan, and was
not specifically designated as a Tier I or Tier II Executive.


          (iii) Tier I Executives. A “Tier I Executive” is any Executive
designated by the Board or the Committee as a Tier I Executive and who is not a
1999 Plan Executive or a Transition Plan Executive.


          (iv) Tier II Executives. A “Tier II Executive” is any Executive
designated by the Board or Committee as a Tier II Executive and who is not a
1999 Plan Executive or a Transition Plan Executive.


          (v) Change in Designation. The Committee and the Board shall have the
discretion and authority to change an Executive’s designation, provided that the
time and form of payment of a benefit under this Plan shall be determined based
on the Executive’s category when he or she was first designated as eligible for
this Plan.


         (b) Revocation of Designation. Notwithstanding the foregoing, the Board
may, in its sole and exclusive discretion, revoke an employee’s designation as
an Executive hereunder at any time. An Executive whose designation has been
revoked shall be entitled to only those benefits, if any, which have vested as
of the date of revocation, and the revocation shall not change the time or form
of payment of benefits.


         (c) Certain Executive Transfers. An Executive who has terminated
employment with an Employer or the Company as a result of an employment transfer
to an affiliate that is not an Employer, shall continue to be considered an
eligible Executive solely for purposes of determining whether the Executive has
separated from active employment (including for purposes of determining
eligibility for Early Retirement under 3.06), but shall not accrue any
additional benefits while not actively employed by the Company or an Employer.
Any subsequent designation of such individual’s Executive status under the
2

--------------------------------------------------------------------------------



Plan may include benefit credit for years of service with such organization as
the Committee deems appropriate.


        2.02 Participation. An Executive becomes a “Participant” in the Plan,
when such Executive retires under 2.02(a), with the appropriate approval under
2.02(b) and 2.02(c), as follows:


         (a) “Retirement” Defined. An Executive retires under the terms of the
Plan when such Executive separates from active employment with the Company and
each and every subsidiary and affiliate of the Company, on or after a retirement
date specified in this section. For purposes of this Plan, an Executive
separates from active employment on the date when the Company and the Executive
reasonably anticipate that the Executive’s level of bona fide services will be
permanently reduced to 49 percent or less of the level of bona fide services
performed during the immediately preceding period of 36 consecutive months. An
Executive’s termination of employment with the Company as a result of such
Executive’s transfer to a subsidiary or affiliate of the Company shall not, by
itself, constitute a separation from active employment for purposes of this
section. The retirement dates are:


          (i) Normal Retirement Date. The Executive’s Normal Retirement Date
shall be (a) a 1999 Plan Executive’s sixtieth (60th) birthday, (b) a Transition
Plan Executive’s fifty-fifth (55th) birthday, or (c) a Tier I or Tier II
Executive’s fifty-eighth (58th) birthday.


          (ii) Early Retirement Date. The Executive’s Early Retirement Date
shall be the date that the Executive has both:


           (1) completed at least ten (10) Years of Credited Service (as defined
under 3.01(a)); and


           (2) in the case of a 1999 Plan Executive, attained age 50, or in the
case of a Tier I, Tier II or Transition Plan Executive, attained age 53.


          (iii) Disability Retirement Date. The Executive’s Disability
Retirement Date shall be the date on which: a 1999 Plan Executive becomes
eligible for unreduced Early Retirement Benefits under Section 3.06, provided
that the Executive continues to be permanently Disabled on such date, or a Tier
I, Tier II or Transition Plan Executive becomes eligible for Normal Retirement
Benefits under 3.05, provided that the Executive continues to be permanently
Disabled through his or her Normal Retirement Date.


         (b) Committee Approval. The Committee is not required to approve
Retirement Benefits under Article III, provided that the Company’s Compensation
Department (or any successor department) shall report all such Retirement
Benefits that commenced during the year to the Committee annually.


         (c) Board Approval for Early Retirement. An Executive who separates
from active employment on or after his or her Early Retirement Date (but prior
to Normal Retirement Date) must receive the consent and approval of the Board
for such early retirement. If the Executive elects to separate from
3

--------------------------------------------------------------------------------



active employment without Board approval of early retirement, the Executive’s
entire benefit under the Plan shall be forfeited.


        2.03 Disability. An Executive who becomes Disabled while employed by the
Company or an Employer shall be deemed to be an Executive in active service with
the Company during the period of such Disability and shall continue to accrue
Years of Credited Service for such period whether or not such Executive actually
performs services for the Company during such period; provided, however, that
accrual of service under this section shall cease upon the earlier of the
Disabled Executive’s: (i) recovering from such Disability; or (ii) Disability
Retirement Date. An Executive who recovers from such Disability, but who does
not thereafter return to active service with an Employer shall be treated as
though he or she terminated employment prior to reaching a Retirement Date and
his or her Plan benefit shall be forfeited. For purposes of this Plan, an
Executive is Disabled if the Executive is considered “disabled” under the
Company’s Disability Program.


        2.04 Leave of Absence. The Board shall determine, on an individual basis
and in its sole and absolute discretion, the treatment under the Plan of an
Executive who takes a leave of absence from the Company or an Employer for
reasons other than Disability, provided that the Board shall not change the time
or form of payment of benefits set forth in this Plan solely because of the
Executive’s leave of absence. If an Executive is on an approved leave of absence
for reasons other than Disability, the employment relationship will be treated
as continuing for the entire period of the approved leave.




ARTICLE III.


BENEFITS


        3.01 Retirement Benefit. An Executive’s “Retirement Benefit” shall mean
the benefit payable to the Executive as a Participant, pursuant to this
Article III, expressed and payable as a monthly benefit in the form of a 50%
Joint and Survivor Annuity, commencing on the Retirement Date. An Executive’s
Retirement Benefit depends on the Executive’s eligibility category as designated
by the Board or Committee as a 1999 Plan Executive, Transition Plan Executive,
Tier I Executive, or Tier II Executive, with the following provisions and
definitions applying to each of those categories:


         (a) Year of Credited Service. A “Year of Credited Service” shall have
the same meaning as “Years of Service” under the Nordstrom 401(k) Plan (and any
predecessor or successor thereto) (“401(k) Plan”). Service with a subsidiary or
other corporation controlled by the Company shall not be considered “Credited
Service” unless the Committee specifically agrees to credit such service. In
addition, Years of Credited Service may be granted by the Committee under 4.05.
In no case, however, will more than twenty-five (25) Years of Credited Service
be counted for any purpose under the Plan.


         (b) Final Average Compensation. For purposes of this Plan, Final
Average Compensation shall mean the monthly compensation resulting from the
average of the highest thirty-six (36) months of the Executive’s Covered
Compensation, measured over the Averaging Period:


4

--------------------------------------------------------------------------------



          (i) Covered Compensation. For purposes of determining an Executive’s
Final Average Compensation, Covered Compensation shall include base salary and
the cash bonus accrued for a fiscal year, divided by the number of full and
partial months the Executive worked in the fiscal year. Covered Compensation
shall not include any other items of remuneration such as reimbursements,
allowances, fringe benefits or gains on the exercise of stock options,
regardless of whether such amounts are included in the taxable income of the
Executive. Unless specifically agreed to by the Committee, Covered Compensation
shall not include any remuneration provided by a subsidiary or an affiliate.


          (ii) Averaging Period. The Executive’s Averaging Period shall be the
longer of: (a) the final sixty (60) months of the Executive’s employment; or (b)
the entire period of service (measured in months) after either a 1999 Plan
Executive’s fiftieth (50th) birthday, or a Transition Plan or Tier I or II
Executive’s fifty-third (53rd) birthday. Unless the Committee decides otherwise,
periods of employment with a subsidiary or affiliate that is not an Employer
shall not be considered for purposes of determining the Averaging Period.


         (c) Maximum Retirement Benefit. Notwithstanding anything in the Plan to
the contrary, including but not necessarily limited to this Article III, the
Retirement Benefit payable to an Executive under this Plan shall at no time
exceed $58,333.33 per month.


        3.02 Tier I Executive Retirement Benefit. A Tier I Executive’s
Retirement Benefit shall be equal to one and six-tenths percent (1.6%) of such
Executive’s Final Average Compensation, multiplied by the Executive’s Years of
Credited Service.


        3.03 Tier II Executive Retirement Benefit. A Tier II Executive’s
Retirement Benefit shall be equal to eight-tenths percent (0.8%) of such
Executive’s Final Average Compensation, multiplied by the Executive’s Years of
Credited Service.


        3.04 1999 and Transition Plan Executive Retirement Benefit. A 1999 Plan
Executive’s Retirement Benefit and a Transition Plan Executive’s Retirement
Benefit shall be equal to two and four-tenths percent (2.4%) of such Executive’s
Final Average Compensation, multiplied by the Executive’s Years of Credited
Service, but reduced by the Executive’s Annuity Value of 401(k) Plan, determined
as follows:


         (a) Annuity Value of 401(k) Plan. The Executive’s Annuity Value of
401(k) Plan means the actuarially equivalent monthly amount of the Executive’s
Company contribution account balances as of the date such Executive retires, if
the account balances were paid in the form of a 50% Joint and Survivor Annuity,
as follows:


          (i) 401(k) Plan. Company-provided 401(k) Plan and matching
contributions (and income thereon) under the 401(k) Plan; plus


          (ii) Other Qualified Plans. The amount of any Company-provided
benefits to the Executive under any other qualified plan of the Company or its
affiliates; plus


          (iii) Distributions. The amount of any previous withdrawals or other
distributions of any type (regardless of the payee) from the previously
described plans (without adjustment
5

--------------------------------------------------------------------------------



for imputed earnings for any period following the actual date of withdrawal or
distribution), other than distributions of life insurance policies from the
401(k) Plan; and  the excess (if any) of premiums paid with respect to life
insurance policies prior to such date over the cash surrender value used in
computing the account balances in the 401(k) Plan as of such date expressed and
payable as a monthly benefit commencing on the applicable payment date in the
form of a 50% Joint and Survivor Annuity.


         (b) 50% Joint and Survivor Annuity. For purposes of determining the
reductions under Section 3.04(a), a 50% Joint and Survivor Annuity means the
annuity defined in Section 5.02, with the following modifications to take into
account the determination of such annuity value upon the Participant’s (as
opposed to the Beneficiary’s) commencement of benefits under the Plan:


          (i) Beneficiary. A Participant’s joint annuitant in this context is
the individual who would be considered the Participant’s Beneficiary under
5.02(a) (for purposes of the Plan’s pre-retirement survivor annuity) on the date
the Participant retires. In the event that there is no Beneficiary on such date,
the survivor annuity shall be calculated as though the Participant had a
Beneficiary of the same age as the Participant.


          (ii) Actuarial Equivalent. The Actuarial Equivalent used for this
section shall be the same as that defined and used by the Committee in Section
5.02(b), except that the interest rate used shall be the IRS Long Term
Applicable Federal Rate (AFR) stated for the month prior to the month in which
the Executive retires.


        3.05 Normal Retirement Benefits. An Executive who retires on or after
Normal Retirement Date shall be entitled to a Retirement Benefit under either
3.02, 3.03 or 3.04 (as appropriate) determined as of the actual date the
Executive retires.


        3.06 Early Retirement Benefits. Subject to 3.06(c), an Executive who
retires (with the consent and approval of the Board) on or after his or her
Early Retirement Date but before his Normal Retirement Date shall be entitled to
an Early Retirement Benefit as follows:


         (a) Retirement Benefit. The Executive’s Retirement Benefit under 3.02,
3.03 or 3.04 (as appropriate) determined on the actual date the Executive
retires, reduced by the Early Retirement Reduction Factor.


         (b) Early Retirement Reduction Factor.


          (i) 1999 Plan Executives. For 1999 Plan Executives, three percent (3%)
for each year the sum of the Participant’s age and Years of Credited Service is
less than 75.


          (ii) Transition Plan Executives. For Transition Plan Executives,
twelve and one-half percent (12.5%) for each year prior to the Executive’s
Normal Retirement Date, with such reduction percentage to be prorated for any
applicable fraction of a year, based on the number of full months worked in such
year.


6

--------------------------------------------------------------------------------



          (iii) Tiers I and II Executives. For any Tier I or Tier II Executive,
ten percent (10%) for each year prior to the Executive’s Normal Retirement Date,
with such reduction percentage to be prorated for any applicable fraction of a
year, based on the number of full months worked in such year.


         (c) Transition Plan Executives. If a Transition Plan Executive's Early
Retirement Benefit calculated as though they were a Tier I Executive (under 3.02
and 3.06(b)(iii)), is greater than the Early Retirement Benefit calculated as a
Transition Plan Executive (under 3.04 and 3.06(b)(ii)), then such Transition
Plan Executive shall be entitled to receive such greater Early Retirement
Benefit calculated as though they were a Tier I Executive.


        3.07 Deferred Retirement Benefits. An Executive who retires after his or
her Normal Retirement Date shall be entitled to a Deferred Retirement Benefit
equal to the Normal Retirement Benefit under this Article III, but increased
with interest for each Year of Post-Normal Retirement Date Service, up to a
maximum of ten (10) Years of Post-Normal Retirement Date Service. For Executives
who have not retired as of the August 8, 2014, a Year of Post-Normal Retirement
Date Service means the period of twelve (12) consecutive full months beginning
with the Participant’s Normal Retirement Date, and each successive period of
twelve (12) consecutive full months, prior to the Participant’s date of
Retirement (as defined in 2.02(a)). Partial Years of Post-Normal Retirement Date
Service shall be disregarded. An interest rate of five percent (5%) per Year of
Post-Normal Retirement Date Service, compounded annually, shall be used to
calculate the increase under this section.


        3.08 Disability Retirement Benefits. A Disabled Executive continuing to
accrue service credit under Section 2.03 shall be treated, for purposes of the
Plan, as an active Executive for such period, and the Retirement Benefit under
this Article III shall be determined as of such Disabled Executive’s Disability
Retirement Date. A Disabled Executive may not receive Retirement Benefits prior
to the Disability Retirement Date, even if, for example, the Executive qualifies
for Early Retirement before his or her Disability Retirement Date. In addition,
a Disabled Executive who receives Retirement Benefits while also receiving
long-term disability or other disability income benefits pursuant to any other
Employer-sponsored plan, fund or program that covers a substantial number of
employees (excluding disability income paid by Social Security), shall have the
monthly Retirement Benefit payable under this Plan reduced (but not below zero)
by the monthly benefit actually paid or payable under such other plan. The
amount by which the disability retirement benefit is reduced due to other
payments shall be permanently forfeited.


        3.09 Death Benefit. The Death Benefit under this Plan, whether payable
before or after Retirement, shall consist solely of a survivor annuity, payable
for the life of the Beneficiary (if any), as described in Article V.


        3.10 Payment of Benefits. The following shall apply to the payment of
benefits under Article III:


         (a) Payment Commencement.


          (i) General Rule. Payment of benefits under this Article III shall
commence within 90 days after the date the Executive retires. The Participant
may not designate the taxable year in which payments will begin.


7

--------------------------------------------------------------------------------



          (ii) Key Employees. If the Executive is a Key Employee, in order to
comply with Code Section 409A, payments during the six-month period beginning on
the Retirement Date shall be suspended. The first payment after expiration of
the six-month waiting period shall include all periodic payments that were
suspended during the six-month waiting period. For purposes of the Plan, Key
Employee has the same meaning as under Code Section 416(i)(1)(A)(i), (ii), or
(iii) (and disregarding Code Section 416(i)(5)). An Executive’s status as a Key
Employee is determined as of each September 30, and the Executive is treated as
a Key Employee under the Plan for the next calendar year.


         (b) Timing of Payment. Periodic payments of benefits shall be paid in
equal amounts on each of the Company’s regular payroll dates in accordance with
the Company’s payroll policy then in effect.


         (c) Withholding.
          
         (i) Income Tax and Other Withholding. The Company shall withhold from
any and all benefit payments made under the Plan and this Article III, all
federal, state and local income taxes the Company reasonably determines are
required to be withheld in connection with the benefits hereunder, and any other
amounts due, owing and unpaid by the Participant to the Company, to be
determined in the sole discretion of the Company. In the event the amounts due
under this 3.10(c)(i) exceed the amount of benefits currently payable, the
Participant shall be required to contribute to the Company an amount necessary
to meet such obligations.

         (ii) Employment Taxes. At the time of Retirement, the Company shall
calculate the employment taxes (i.e., Social Security and Medicare taxes) due on
the Participant's benefit under the Plan. Employment taxes shall be remitted to
the appropriate taxing authority in accordance with applicable federal and state
tax regulations. The Company may, but is not required to, pay the Participant’s
share of the employment taxes on behalf of the Participant.







ARTICLE IV.


RIGHTS OF PARTICIPANTS IN THE PLAN


4.01  Vesting. Except as otherwise provided in this Section and elsewhere in
Article IV and Section 6.02, no Executive, Participant or Beneficiary shall have
any vested interest in any Plan benefits. The Benefits in which such Participant
or Beneficiary has a vested interest under this Section (subject to forfeiture
in 4.02) shall be determined as follows:


        (a) Years in Position. In addition to the other requirements of this
Section 4.01, an Employee must have been a designated Tier II Executive under
the Plan for a period of at least seven Years of Credited Service in order to
become vested in a benefit under this Plan.


8

--------------------------------------------------------------------------------



         (b) Early Retirement. A Participant entitled to Early Retirement
Benefits under Section 3.06 shall have a vested interest in such benefits after
the Board consents to and approves the Participant’s Early Retirement Date.


         (c) Normal Retirement. A Participant entitled to Normal Retirement
benefits under Section 3.05 shall have a vested interest in Normal Retirement
benefits on the Participant’s Normal Retirement Date.


         (d) Deferred Retirement. An Executive who retires after Normal
Retirement Date shall have a vested interest in Retirement Benefits granted
under Section 3.05 on the Participant’s Normal Retirement Date, and shall have a
vested interest in the additional benefits under Section 3.07 on such
Participant’s Deferred Retirement Date.


         (e) Death Benefit. The Beneficiary of a Participant who is entitled to
a survivor annuity under Article V shall have a vested interest in any
applicable survivor annuity which is actually payable in accordance with the
terms of Article V, on and after the date of the Participant’s death.


4.02  Exceptions to Vesting. Notwithstanding any other provision of this Plan,
an Executive’s benefit shall be forfeited in the following situations:


         (a) Tier II Executives. No benefits shall be paid to a Tier II
Executive who terminates employment with less than seven Years of Credited
Service as a designated Tier II Executive under the Plan.


         (b) Suicide or Self-Inflicted Injury. No benefits shall be paid to an
Executive or to any Beneficiary of such Executive as a result of suicide or
self-inflicted injury by the Executive within three (3) years after such
Executive becomes an “Executive” under the Plan.


         (c) Termination for Cause. If an Executive is terminated for “cause” or
if an Executive is found by the Company at any time to have engaged in any acts
as would have constituted “cause” for termination, the Executive and any
Beneficiary of the Executive shall immediately forfeit any and all rights to
benefits under this Plan. Accordingly, any benefits in pay status shall cease
immediately, and no future benefits shall be payable to the Executive or to his
or her Beneficiary. For purposes of this Plan, “cause” shall mean that the
Executive has or had:


          (i) misappropriated, stolen or embezzled funds of the Company or an
affiliate;


          (ii) committed an act of deceit, fraud, dereliction of duty or gross
or willful misconduct;


          (iii) been convicted of either a felony or a crime involving moral
turpitude or entered a plea of no contest in response to an indictment for such
crime or felony;


9

--------------------------------------------------------------------------------



          (iv) intentionally disclosed confidential information of the Company
or an affiliate (except when such disclosure is made pursuant to the direction
of the Company or in accordance with legal, administrative or judicial process);
or


          (v) engaged in competitive behavior against, actions inimical to the
interests of, purposely aided a competitor of, or has misappropriated or aided
in the misappropriation of a material opportunity of the Company or its
affiliates.


        (d) Cessation of Benefits for Competition. Retirement Benefits currently
in pay status to a Participant shall cease, and no further benefits shall be
payable, to the Participant (or Beneficiary) to the extent the Participant
competes, directly or indirectly, with the Company. For purposes of this Plan,
“competing, directly or indirectly, with the Company” shall mean (without
limitation) a determination, in the sole discretion of the Committee, of any of
the following: engaging in the operation of any type of business or enterprise
in any way competitive with the business of the Company or its subsidiaries or
affiliates, holding an interest, either directly or indirectly, as owner,
director, officer, employee, partner, shareholder (other than as the owner of
less than two percent (2%) of the outstanding stock of a publicly owned
company), in any type of business or enterprise in any way competitive with the
business of the Company or its subsidiaries or affiliates; or investing capital
in, lending money or property to or rendering services to any type of business
or enterprise in any way competitive with the business of the Company or its
subsidiaries or affiliates. In the event of a dispute as to the application of
this paragraph, the Committee may waive or modify its right to discontinue
payment to any Participant or to any Beneficiary of such Participant by written
agreement.


        4.03 Application of Clawback Policy. This section applies if the Board
elects to apply the Company’s clawback policy to a Participant and application
of the clawback policy results in a reduction in the Participant’s Final Average
Compensation. The Participant’s Plan benefit shall be recalculated, and the
Participant’s future payments shall be adjusted automatically beginning with the
first payment after the recalculation is completed. To the extent that the
Participant has already received payments under the Plan and those payments are
greater than the recalculated benefit (i.e., an overpayment), the Plan
Administrator shall recover the overpayment by reducing the next payment due
under the Plan (but not below zero) and applying it to the overpayment. To the
extent that there continues to be an overpayment after reduction of the first
recalculated payment, each successive payment shall be reduced (but not below
zero) and the reduction shall be applied to the overpayment until the
overpayment has been repaid in full. Once the overpayment has been repaid in
full, the Participant shall receive the recalculated benefit as if the
recalculated benefit had been the initial benefit calculated under the Plan. The
provisions of this section for recovery of overpayments shall also apply to the
Beneficiary of a Participant after the Participant’s death.


        4.04 Rights in Plan are Unfunded and Unsecured. The Company’s obligation
under the Plan shall in every case be an unfunded and unsecured promise to pay.
A Participant’s right to Plan distributions shall be no greater than the rights
of general, unsecured creditors of the Company. The Company may establish one or
more grantor trusts (as defined in Code Section 671 et seq.) to facilitate the
payment of benefits hereunder; however, the Company shall not be obligated under
any circumstances (other than a Change of Control, as described in 6.02) to fund
its financial obligations under the Plan. Any assets which the Company may
acquire or set aside to defray its financial liabilities shall be general assets
10

--------------------------------------------------------------------------------



of the Company, and such assets, as well as any assets set aside in a grantor
trust, shall be subject to the claims of its general creditors in the event of
the Company’s insolvency.


        4.05 Discretion to Grant Years of Service or Increase Age. If
circumstances warrant, and it is decided it is in the best interests of the
Company, the Committee shall have the authority and discretion to grant to
certain individuals additional Years of Credited Service or to treat such
individuals as having attained a certain age for purposes of this Plan,
provided, however, that no such action may alter the time or form of payment of
Plan benefits. Such circumstances may include  providing Executives with a
recruiting incentive, or such other circumstances that the Committee deems
appropriate. The Committee may condition the receipt of such additional benefits
(to which the Executive is not otherwise entitled) on the Participant’s
execution of an election of increased benefits under this Plan and a general
release of all claims. The Committee’s granting of Years of Credited Service
and/or treating the Executive as attaining a certain age may affect the amount
of the Executive’s benefit under this Plan, but shall not alter, and shall not
be construed as altering, the Executive’s actual age or years of service with
the Employer under any other plan of the Employer or for purposes of determining
the time or form of payment under this Plan.








ARTICLE V.


DEATH BENEFITS


        5.01 Death Benefit Payable. Each Executive’s Retirement Benefit is
expressed and payable as a monthly benefit in the form of a 50% Joint and
Survivor Annuity under this Plan. Accordingly, the sole death benefit payable
under this Plan on behalf of an Executive or a Participant is as follows:


         (a) Pre-Retirement Death Benefit. If a Participant dies while actively
employed as an Executive, a pre-retirement death benefit shall be payable under
the Plan upon the death of the Executive. The pre-retirement death benefit shall
be a Survivor Annuity payable for the life of the Executive’s Beneficiary,
calculated as though the Executive had retired as a Participant and had begun
receiving Early, Normal or Deferred Retirement Benefits under the Plan based on
his or her actual age and Years of Credited Service on the day before his or her
death. The periodic payment to the Beneficiary is 50% of the periodic payment
that would have been paid to the Executive if the Executive had not died prior
to Retirement. If the Executive dies before reaching a Retirement Date under the
Plan, the survivor annuity shall commence on the earliest date the Executive
would have been eligible to retire under the Plan.


         (b) Post-Retirement Death Benefit. The Post-Retirement Death Benefit
payable on behalf of a Participant shall be a 50% Survivor Annuity payable for
the life of the Participant’s Beneficiary, based on the actual Retirement
Benefit the Participant was receiving at the time of his or her death,
calculated in accordance with the provisions of Section 5.02.


        5.02 50% Joint and Survivor Annuity. A 50% Joint and Survivor Annuity
means an annuity for the life of the Participant and, after his or her death, a
survivor annuity for the life of the Participant’s Beneficiary in an amount that
is fifty percent (50%) of the original annuity amount paid to the Participant;
11

--------------------------------------------------------------------------------



provided, however, that if the Beneficiary is more than five years younger than
the Participant, such survivor annuity will be calculated so that it is the
Actuarial Equivalent of the 50% survivor annuity for a Beneficiary five years
younger than the Participant.


         (a) Beneficiary. A Participant’s Beneficiary is the individual to whom
the Participant is legally married or the Participant’s Registered Domestic
Partner on the date of the Participant’s death. For this purpose, the term
“Registered Domestic Partner” has the same meaning as is used under the
Nordstrom Welfare Benefit Plan; provided, however, that the Committee may, in
its discretion, substitute a less restrictive definition than is used in the
Nordstrom Welfare Benefit Plan.


         (b) Actuarial Equivalent. The Committee shall have the authority to
periodically determine and change the appropriate factors used to determine
Actuarial Equivalence under the Plan. As of the Effective Date of this
Restatement, the mortality table shall be the 1983 Group Annuity Mortality Table
for males (GAM 83) and the interest rate shall be the IRS Long Term Applicable
Federal Rate (AFR) stated for the month of the Executive’s death.


        5.03 Acknowledgment. The Committee shall have the sole and exclusive
discretion to determine the identity of any Beneficiary, and no person shall
have a right to any death benefit under this Plan in the absence of a
determination that he or she is the Beneficiary of the Executive or Participant.


        5.04 Surviving Beneficiary. For purposes of determining whether the
Beneficiary predeceases the Executive, the individual is considered to survive
the Executive if such Beneficiary is alive seven (7) days after the date of the
Executive’s death.


        5.05 Doubt as to Beneficiary. If the Plan Administrator has any doubt as
to the proper individual to receive payments pursuant to this Plan, the Plan
Administrator shall have the right, exercisable in its discretion, to cause the
Executive’s Employer to withhold such payments until this matter is resolved to
the Plan Administrator’s satisfaction.




ARTICLE VI.


TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN


        6.01 Plan Amendments and Termination.


         (a) Board of Directors. The Plan may be amended or terminated by the
Board of Directors at any time. Except as provided in 6.02, such amendment or
termination may modify or eliminate any benefit hereunder other than a benefit
that is in pay status, or the vested portion of a Retirement Benefit that is not
in pay status.


         (b) Compensation, People and Culture Committee. The Committee has the
authority on behalf of the Board to review, finalize, approve and adopt
amendments to the Plan, other than amendments relating to Plan eligibility.
Except as provided in 6.02, such amendment may modify or eliminate any benefit
hereunder other than a benefit that is in pay status, or the vested portion of a
12

--------------------------------------------------------------------------------



Retirement Benefit that is not in pay status. The Committee shall notify the
Board of all amendments adopted under this provision.


         (c) Officer in Charge of Human Resources. The Company’s senior officer
with responsibility for Human Resources has the authority on behalf of the Board
to review, finalize, approve and adopt technical, legal, administrative, and
compliance amendments recommended by the Company’s legal counsel. The Company’s
senior officer with responsibility for Human Resources shall notify the Board of
all amendments adopted under this provision.


         (d) Benefits on Termination. If the Plan is terminated, benefit
payments may be accelerated only to the extent permitted in final regulations
under Code Section 409A.


        6.02 Change of Control – Protected Benefits. In the event of a Change of
Control (as defined in the Trust), the following additional provisions shall
apply.


         (a) No Amendment or Termination. No amendment (or termination) of the
Plan can occur that would reduce or otherwise eliminate the monthly benefit
payable under the Plan to any person with respect to a Participant who retired
prior to such Change of Control, nor shall any Plan amendment reduce the benefit
to be paid with respect to an Executive (who has not retired) below the amount
which such Executive has accrued and would have received (upon reaching Normal
Retirement Date) had he or she retired the day before such Change of Control
(the “Change of Control Benefit”).


         (b) Full Vesting in Accrued Benefit. Upon the occurrence of a Change of
Control, each active Executive shall be fully vested in his or her Change of
Control Benefit under this Plan through the date of the Change of Control; in
the event of termination of employment after a Change of Control and before the
Executive’s Normal Retirement Date, the terminated Executive shall receive a
reduced Early Retirement benefit commencing on his or her Early Retirement Date
(with reductions based upon the age attained on the actual Early Retirement Date
and without the need for Board approval of the Early Retirement Date).


         (c) Full Funding. Notwithstanding the provisions of Section 4.04 and
the unfunded status of the Plan, in the event of a Change of Control, the
Company shall fully fund the Trust as provided in Article VIII.




ARTICLE VII.


CLAIMS PROCEDURES


        7.01 Submission of Claim. Benefits shall be paid in accordance with the
provisions of this Plan. The Participant, or any person claiming through the
Participant (“Claiming Party”), shall make a written request for benefits under
this Plan, mailed or delivered to the Committee. Such claim shall be reviewed by
the Committee or its delegate.


13

--------------------------------------------------------------------------------



        7.02 Denial of Claim. If a claim for payment of benefits is denied in
full or in part, the Committee or its delegate shall provide a written notice to
the Claiming Party within ninety (90) days setting forth:  the specific reasons
for denial;  any additional material or information necessary to perfect the
claim;  an explanation of why such material or information is necessary; and an
explanation of the steps to be taken for a review of the denial. A claim shall
be deemed denied if the Committee or its delegate does not take any action
within the aforesaid ninety (90) day period.


        7.03 Review of Denied Claim. If the Claiming Party desires Committee
review of a denied claim, the Claiming Party shall notify the Committee or its
delegate in writing within sixty (60) days after receipt of the written notice
of denial. As part of such written request, the Claiming Party may request a
review of the Plan document or other non-privileged documents relevant to the
claim, may submit any written issues and comments, and may request an extension
of time for such written submission of issues and comments.


        7.04 Decision upon Review of Denied Claim. The decision on the review of
the denied claim shall be rendered by the Committee within sixty (60) days after
receipt of the request for review. If circumstances require, the Committee may
take up to an additional sixty (60) days to render its decision. The decision
shall be in writing and shall state the specific reasons for the decision,
including reference to specific provisions of the Plan on which the decision is
based.








ARTICLE VIII.


TRUST


        8.01 Establishment of the Trust. The Company may establish a trust,
provided that any trust created by the Company, and any assets held by such
trust to assist the Company in meeting its obligations under this Plan, shall be
structured in a way to avoid immediate taxation to Participants in the Plan.
Except in the case of a Change of Control (as defined in the Trust), the Company
reserves the absolute right, in its sole and exclusive discretion, to direct (or
refrain from directing) the transfer over to the Trust of such assets to the
extent the Company deems advisable, provided that no such transfer, Trust or
other arrangement entered into by the Company shall affect the status of the
Plan as unfunded for purposes of ERISA or the Code.


        8.02 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan. The Company’s obligations under the Plan may be satisfied with
Trust assets distributed pursuant to the terms of the Trust, and any such
distribution shall reduce the Company’s obligations under this Plan.


        8.03 Funding on Change of Control. In the event of a Change of Control
(as defined in the Trust) at any time when the Trust has not been terminated and
is not fully funded (as defined below), the
14

--------------------------------------------------------------------------------



Company shall promptly transfer to the trustee of the Trust assets sufficient to
cause the Trust to be fully funded on the date of such transfer. For purposes of
this paragraph, the Trust shall be “fully funded” on a given date if, on such
date, the fair market value of the assets held by the trustee of the Trust is at
least equal to the Actuarial Equivalent present value of: (i) all benefits under
the Plan in pay status to Participants or Beneficiaries on such date; plus (ii)
the fully vested Change of Control Benefit under 6.02. For purposes of this
paragraph, Actuarial Equivalent present value shall be determined using the
interest and mortality assumptions of the Article III Actuarial Equivalent in
effect for the month prior to the Change of Control.


        8.04 Administration of Trust Assets. Prior to a Change of Control, the
Company, acting through an Administrative Committee established for the purpose
of overseeing administration of the Company’s non-qualified deferred
compensation plans, shall direct the Trustee regarding the investment of Trust
assets. On and after a Change of Control, the authority of the Administrative
Committee shall cease, and the Trustee shall have the exclusive authority and
responsibility for the investment of Trust assets, subject to any investment
guidelines provided by the Company prior to the Change of Control.


ARTICLE IX.


PLAN ADMINISTRATION


        9.01 Plan Sponsor and Administrator. The Company is the “Plan Sponsor,”
and the Committee is the “Plan Administrator.” The Company’s senior officer with
responsibility for Human Resources and the Company’s Compensation Department (or
any successor department) have been selected to assist the Committee in its day
to day responsibilities with respect to the Plan. The Committee, with the advice
of the Compensation Department, will make such rules and computations and will
take such other actions to administer the Plan as the Committee may deem
appropriate.


        9.02 Authority of Committee. As Plan Administrator, the Committee has
the sole and exclusive discretion, authority and responsibility to construe and
interpret the terms and provisions of the Plan, to remedy and resolve
ambiguities, to grant or deny any and all claims for benefits and to determine
all issues relating to eligibility for benefits. All actions taken by the
Committee as Plan Administrator, or its delegate, will be conclusive and binding
on all persons having any interest under the Plan, subject only to the
provisions of Article VII. All findings, decisions and determinations of any
kind made by the Committee or its delegate shall not be disturbed unless the
Committee has acted in an arbitrary and capricious manner.


        9.03 Exercise of Authority. All resolutions or other actions taken by
the Committee shall either: (a) be taken by a vote of a majority of those
present at a meeting at which a majority of the members are present; or (b) be
evidenced in a writing adopted by a majority of all the members in office at the
time the action is taken if the Committee acts without a meeting.


        9.04 Delegation of Authority. The Committee may delegate all or part of
its responsibilities, authority and discretion under the Plan to other persons.
The duties of the Committee under the Plan will be carried out in its name by
the officers, directors and employees of the Company. Any such delegation shall
carry with it the full discretion and authority vested in the Committee under
Section 9.02. The Committee has delegated the day-to-day administration of the
Plan to the Company’s Compensation Department under the direction of the
Company’s senior officer with responsibility for Human Resources.
15

--------------------------------------------------------------------------------





        9.05 Reliance on Opinions. The members of the Committee and the officers
and directors of the Company, and any employee of the Company who is charged
with duties in connection with the administration of the Plan shall be entitled
to rely on all certificates and reports made by any duly appointed accountants,
and on all opinions given by any duly appointed legal counsel, including legal
counsel for the Company.


        9.06 Information. The Company shall supply full and timely information
to the Committee on all matters relating to the compensation of Participants,
the date and circumstances of the termination of employment or death of a
Participant and such other pertinent information as the Committee may reasonably
require.


        9.07 Indemnification. The Company shall indemnify and hold harmless each
Committee or Board member, and each Company employee performing services or
acting in any capacity, from and with respect to the Plan against any and all
expenses and liabilities arising in connection with services performed in regard
to this Plan. Expenses against which such individual shall be indemnified
hereunder shall include, without limitation, the amount of any settlement or
judgment, costs, counsel fees and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement thereof.
The foregoing right of indemnification shall be in addition to any other rights
to which any such individual may be entitled as a matter of law or other
agreement.




ARTICLE X.


MISCELLANEOUS


        10.01 No Employment Contract. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between the Company and an
Executive. Nothing in this Plan shall be deemed to give an Executive the right
to be retained in the service of the Company or to interfere with any right of
the Company to discipline or discharge the Executive at any time.


        10.02 Employee Cooperation. An Executive will cooperate with the Company
by furnishing any and all information reasonably requested by the Company and
take such other actions as may be requested to facilitate Plan administration
and the payment of benefits hereunder.


        10.03 Illegality and Invalidity. If any provision of this Plan is found
illegal or invalid, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision had not been included herein.


        10.04 Required Notice. Any notice which shall be or may be given under
the Plan shall be in writing and shall be mailed by United States mail, postage
prepaid. If notice is to be given to the Company, such notice shall be addressed
to the Company c/o Compensation Department, 1700 Seventh Avenue, Suite 900,
Seattle, Washington 98101-4407. If notice is to be given to a Participant, such
notice shall be hand-delivered to the Participant or may be mailed to the last
known address of the Participant on the
16

--------------------------------------------------------------------------------



Company’s Human Resources records. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.


        10.05 Interest of Participant’s Beneficiary. The interest in the
benefits hereunder of a spouse or Life Partner of a Participant who, at any time
prior to the death of the Participant, ceases to be the spouse or Life Partner
of the Participant (whether by death, dissolution, annulment, separation,
divorce or, in the case of a Life Partner, the termination of the life
partnership), shall automatically pass to the Participant unless the spouse is
required to be treated as the “Surviving Spouse” pursuant to a court order
meeting the requirements of a Qualified Domestic Relations Order, applying rules
analogous to those under Code Section 414(p). A former spouse may not transfer
his or her interest in the Plan in any manner, including, but not limited to, by
his or her will, nor shall such interest pass under the laws of intestate
succession.


        10.06 Tax Liabilities from Plan. If an Executive’s participation in this
Plan generates a state or federal tax liability to the Participant prior to
commencement of benefit payments (including a tax liability under Section 409A
of the Code), the Committee may exercise its discretion to authorize a
distribution of funds in an amount not to exceed the amount needed to satisfy
such liability (including additions to tax, penalties and interest). A
distribution under this provision is solely at the discretion of the Committee,
and the Executive may not elect, directly or indirectly, to accelerate payment.
The Executive’s tax liability shall be measured by using that Executive’s then
current highest federal, state and local marginal tax rate, plus the rates or
amounts for the applicable additions to tax, penalties and interest. Such a
distribution shall affect and reduce the benefits to be paid under Articles III
and V hereof.


        10.07 Benefits Nonexclusive. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Company. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.


        10.08 Discharge of Company Obligation. The payment of benefits under the
Plan to a Participant or Beneficiary shall fully and completely discharge the
Company, the Board, and the Committee from all further obligations under this
Plan with respect to a Participant, and participation shall terminate upon such
full payment of benefits.


        10.09 Costs of Enforcement. If any action at law or in equity is
necessary by the Committee or the Company to enforce the terms of the Plan, the
Committee or the Company shall be entitled to recover reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
that party may be entitled.


        10.10 Gender and Case. Unless the context clearly indicates otherwise,
masculine pronouns shall include the feminine and singular words shall include
the plural and vice versa.


        10.11 Titles and Headings. Titles and headings of the Articles and
Sections of the Plan are included for ease of reference only and are not to be
used for the purpose of construing any portion or provision of the Plan
document.


17

--------------------------------------------------------------------------------



        10.12 Applicable Law. To the extent not preempted by federal law, the
Plan shall be governed by the laws of the State of Washington.


        10.13 Counterparts. This instrument may be executed in one or more
counterparts, each of which is legally binding and enforceable.


        10.14 Definitions:


(a) “Board” means the board of directors of Nordstrom, Inc.


(b) “Code” means the Internal Revenue Code of 1986, as amended.


(c) “Committee” means the Compensation, People and Culture Committee of the
Board.


        10.15 Code Section 409A: The Company intends that the Plan comply with
the requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A and shall have no
liability to any Participant for any failure to comply with Code Section 409A.






This Plan is signed and adopted, pursuant to proper authority, this ________ day
of _________________________, 2020.


NORDSTROM, INC.


By:___________________________________
Christine Deputy


Title: Chief Human Resources Officer





18